
	
		II
		111th CONGRESS
		2d Session
		S. 3578
		IN THE SENATE OF THE UNITED STATES
		
			July 14, 2010
			Mr. Johanns (for
			 himself, Mr. Inhofe,
			 Mr. Coburn, Mr.
			 Thune, Mr. Vitter,
			 Mr. Barrasso, Mr. Cornyn, Mr.
			 Risch, Mr. Ensign,
			 Mr. Crapo, Ms.
			 Murkowski, Mr. Isakson,
			 Mr. Roberts, and
			 Mr. Enzi) introduced the following bill;
			 which was read twice and referred to the Committee on Finance
		
		A BILL
		To repeal the expansion of information reporting
		  requirements for payments of $600 or more to corporations, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Paperwork Mandate
			 Elimination Act.
		2.Repeal of
			 expansion of information reporting requirementsSection 9006 of the Patient Protection and
			 Affordable Care Act, and the amendments made thereby, are hereby repealed; and
			 the Internal Revenue Code of 1986 shall be applied as if such section, and
			 amendments, had never been enacted.
		
